Case 3:20-cv-00168-JPG-RJD Document 26 Filed 08/13/20 Page 1 of 1 Page ID #614




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  MICHAEL J. REHIL,

                 Plaintiff,

         v.                                                       Case No. 20-cv-168-JPG

  COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.

                                            JUDGMENT

        This matter having come before the Court and the Court having rendered a decision,

        IT IS HEREBY ORDERED AND ADJUDGED that pursuant to the fourth sentence of 42

 U.S.C. § 405(g) the decision of the Commissioner of Social Security to deny plaintiff Michael J.

 Rehil’s application for social security benefits is reversed, and this case is remanded to the

 Commissioner of Social Security for further proceedings and a new decision. Judgment is

 entered in favor of plaintiff Michael J. Rehil and against Defendant Commissioner of Social

 Security.

                                               MARGARET M. ROBERTIE, Clerk of Court

 Date: August 13, 2020                         s/Tina Gray, Deputy Clerk




 Approved:      s/ J. Phil Gilbert
                J. PHIL GILBERT
                DISTRICT JUDGE
